— In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Murphy, J.), entered April 13, 2009, which granted the defendant’s motion for summary judgment dismissing the complaint.
*810Ordered that the order is affirmed, with costs.
The defendant established, prima facie, its entitlement to judgment as a matter of law. In opposition, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint (see Zuckerman v City of New York, 49 NY2d 557 [1980]). Skelos, J.P., Santucci, Angiolillo and Chambers, JJ., concur.